OMB APPROVAL OMB Number: 3235-0582 Expires: January 31, 2015 Estimated average burden hours per response 7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 299-2295 Date of fiscal year end: October 31 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. CISCO SYSTEMS, INC. Security 17275R102 Meeting Type Annual Ticker Symbol CSCO Meeting Date 19-Nov-2013 ISIN US17275R1023 Agenda 933882157 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ Management For For 1B. ELECTION OF DIRECTOR: MARC BENIOFF Management For For 1C. ELECTION OF DIRECTOR: GREGORY Q. BROWN Management For For 1D. ELECTION OF DIRECTOR: M. MICHELE BURNS Management For For 1E. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management For For 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management For For 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA Management For For 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management For For 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON Management For For 1J. ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management For For 1K. ELECTION OF DIRECTOR: ARUN SARIN Management For For 1L. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2005 STOCK INCENTIVE PLAN. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL Management For For 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2014 ANNUAL SHAREOWNERS MEETING. Shareholder Against For APPLIED MATERIALS, INC. Security Meeting Type Annual Ticker Symbol AMAT Meeting Date 04-Mar-2014 ISIN US0382221051 Agenda 933917140 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AART J. DE GEUS Management For For 1B. ELECTION OF DIRECTOR: GARY E. DICKERSON Management For For 1C. ELECTION OF DIRECTOR: STEPHEN R. FORREST Management For For 1D. ELECTION OF DIRECTOR: THOMAS J. IANNOTTI Management For For 1E. ELECTION OF DIRECTOR: SUSAN M. JAMES Management For For 1F. ELECTION OF DIRECTOR: ALEXANDER A. KARSNER Management For For 1G. ELECTION OF DIRECTOR: GERHARD H. PARKER Management For For 1H. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1I. ELECTION OF DIRECTOR: WILLEM P. ROELANDTS Management For For 1J. ELECTION OF DIRECTOR: JAMES E. ROGERS Management For For 1K. ELECTION OF DIRECTOR: MICHAEL R. SPLINTER Management For For 1L. ELECTION OF DIRECTOR: ROBERT H. SWAN Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS Management For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Management For For 4. STOCKHOLDER PROPOSAL TITLED "SPECIAL SHAREOWNER MEETINGS." Shareholder Against For THE PNC FINANCIAL SERVICES GROUP, INC. Security Meeting Type Annual Ticker Symbol PNC Meeting Date 22-Apr-2014 ISIN US6934751057 Agenda 933934576 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD O. BERNDT Management For For 1B. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1C. ELECTION OF DIRECTOR: PAUL W. CHELLGREN Management For For 1D. ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK Management For For 1E. ELECTION OF DIRECTOR: ANDREW T. FELDSTEIN Management For For 1F. ELECTION OF DIRECTOR: KAY COLES JAMES Management For For 1G. ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1H. ELECTION OF DIRECTOR: ANTHONY A. MASSARO Management For For 1I. ELECTION OF DIRECTOR: JANE G. PEPPER Management For For 1J. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1K. ELECTION OF DIRECTOR: LORENE K. STEFFES Management For For 1L. ELECTION OF DIRECTOR: DENNIS F. STRIGL Management For For 1M. ELECTION OF DIRECTOR: THOMAS J. USHER Management For For 1N. ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. Management For For 1O. ELECTION OF DIRECTOR: HELGE H. WEHMEIER Management For For 2. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Shareholder Against For METLIFE, INC. Security 59156R108 Meeting Type Annual Ticker Symbol MET Meeting Date 22-Apr-2014 ISIN US59156R1086 Agenda 933951471 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For 1B. ELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Management For For 1C. ELECTION OF DIRECTOR: R. GLENN HUBBARD Management For For 1D. ELECTION OF DIRECTOR: STEVEN A. KANDARIAN Management For For 1E. ELECTION OF DIRECTOR: JOHN M. KEANE Management For For 1F. ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. Management For For 1G. ELECTION OF DIRECTOR: WILLIAM E. KENNARD Management For For 1H. ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1I. ELECTION OF DIRECTOR: CATHERINE R. KINNEY Management For For 1J. ELECTION OF DIRECTOR: DENISE M. MORRISON Management For For 1K. ELECTION OF DIRECTOR: KENTON J. SICCHITANO Management For For 1L. ELECTION OF DIRECTOR: LULU C. WANG Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVAL OF THE METLIFE, INC. 2015 STOCK AND INCENTIVE COMPENSATION PLAN. Management For For 5. APPROVAL OF THE METLIFE, INC. 2015 NON- MANAGEMENT DIRECTOR STOCK COMPENSATION PLAN. Management For For GENERAL ELECTRIC COMPANY Security Meeting Type Annual Ticker Symbol GE Meeting Date 23-Apr-2014 ISIN US3696041033 Agenda 933932534 - Management Item Proposal Type Vote For/Against Management A1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE Management For For A2 ELECTION OF DIRECTOR: JOHN J. BRENNAN Management For For A3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management For For A4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA Management For For A5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS Management For For A6 ELECTION OF DIRECTOR: ANN M. FUDGE Management For For A7 ELECTION OF DIRECTOR: SUSAN J. HOCKFIELD Management For For A8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT Management For For A9 ELECTION OF DIRECTOR: ANDREA JUNG Management For For A10 ELECTION OF DIRECTOR: ROBERT W. LANE Management For For A11 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS Management For For A12 ELECTION OF DIRECTOR: JAMES J. MULVA Management For For A13 ELECTION OF DIRECTOR: JAMES E. ROHR Management For For A14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO Management For For A15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA Management For For A16 ELECTION OF DIRECTOR: JAMES S. TISCH Management For For A17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III Management For For B1 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION Management For For B2 RATIFICATION OF SELECTION OF INDEPENDENT AUDITOR FOR 2014 Management For For C1 CUMULATIVE VOTING Shareholder Against For C2 SENIOR EXECUTIVES HOLD OPTION SHARES FOR LIFE Shareholder Against For C3 MULTIPLE CANDIDATE ELECTIONS Shareholder Against For C4 RIGHT TO ACT BY WRITTEN CONSENT Shareholder Against For C5 CESSATION OF ALL STOCK OPTIONS AND BONUSES Shareholder Against For C6 SELL THE COMPANY Shareholder Against For JOHNSON & JOHNSON Security Meeting Type Annual Ticker Symbol JNJ Meeting Date 24-Apr-2014 ISIN US4781601046 Agenda 933933548 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN Management For For 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN Management For For 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS Management For For 1D. ELECTION OF DIRECTOR: ALEX GORSKY Management For For 1E. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management For For 1F. ELECTION OF DIRECTOR: MARK B. MCCLELLAN Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: LEO F. MULLIN Management For For 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management For For 1J. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON Management For For 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Shareholder For Against PFIZER INC. Security Meeting Type Annual Ticker Symbol PFE Meeting Date 24-Apr-2014 ISIN US7170811035 Agenda 933933738 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management For For 1B. ELECTION OF DIRECTOR: W. DON CORNWELL Management For For 1C. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management For For 1D. ELECTION OF DIRECTOR: HELEN H. HOBBS Management For For 1E. ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management For For 1F. ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1G. ELECTION OF DIRECTOR: GEORGE A. LORCH Management For For 1H. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1I. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1J. ELECTION OF DIRECTOR: IAN C. READ Management For For 1K. ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1L. ELECTION OF DIRECTOR: MARC TESSIER- LAVIGNE Management For For 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF PFIZER INC. 2014 STOCK PLAN Management For For 5. SHAREHOLDER PROPOSAL REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS POLICY Shareholder Against For 6. SHAREHOLDER PROPOSAL REGARDING LOBBYING ACTIVITIES Shareholder Against For 7. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Shareholder Against For AT&T INC. Security 00206R102 Meeting Type Annual Ticker Symbol T Meeting Date 25-Apr-2014 ISIN US00206R1023 Agenda 933930807 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management For For 1B. ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management For For 1C. ELECTION OF DIRECTOR: JAIME CHICO PARDO Management For For 1D. ELECTION OF DIRECTOR: SCOTT T. FORD Management For For 1E. ELECTION OF DIRECTOR: JAMES P. KELLY Management For For 1F. ELECTION OF DIRECTOR: JON C. MADONNA Management For For 1G. ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER Management For For 1H. ELECTION OF DIRECTOR: JOHN B. MCCOY Management For For 1I. ELECTION OF DIRECTOR: BETH E. MOONEY Management For For 1J. ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K. ELECTION OF DIRECTOR: MATTHEW K. ROSE Management For For 1L. ELECTION OF DIRECTOR: CYNTHIA B. TAYLOR Management For For 1M. ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVE SEVERANCE POLICY. Management For For 5. POLITICAL REPORT. Shareholder Against For 6. LOBBYING REPORT. Shareholder Against For 7. WRITTEN CONSENT. Shareholder Against For WELLS FARGO & COMPANY Security Meeting Type Annual Ticker Symbol WFC Meeting Date 29-Apr-2014 ISIN US9497461015 Agenda 933937089 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: JOHN D. BAKER II Management For For 1B) ELECTION OF DIRECTOR: ELAINE L. CHAO Management For For 1C) ELECTION OF DIRECTOR: JOHN S. CHEN Management For For 1D) ELECTION OF DIRECTOR: LLOYD H. DEAN Management For For 1E) ELECTION OF DIRECTOR: SUSAN E. ENGEL Management For For 1F) ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management For For 1G) ELECTION OF DIRECTOR: DONALD M. JAMES Management For For 1H) ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management For For 1I) ELECTION OF DIRECTOR: FEDERICO F. PENA Management For For 1J) ELECTION OF DIRECTOR: JAMES H. QUIGLEY Management For For 1K) ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management For For 1L) ELECTION OF DIRECTOR: STEPHEN W. SANGER Management For For 1M) ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 1N) ELECTION OF DIRECTOR: SUSAN G. SWENSON Management For For 2. VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder For Against 5. REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Shareholder Against For AFLAC INCORPORATED Security Meeting Type Annual Ticker Symbol AFL Meeting Date 05-May-2014 ISIN US0010551028 Agenda 933939956 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS Management For For 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management For For 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II Management For For 1D. ELECTION OF DIRECTOR: W. PAUL BOWERS Management For For 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III Management For For 1F. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management For For 1G. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management For For 1H. ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: CHARLES B. KNAPP Management For For 1J. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH Management For For 1K. ELECTION OF DIRECTOR: MELVIN T. STITH Management For For 1L. ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management For For 1M. ELECTION OF DIRECTOR: TAKURO YOSHIDA Management For For 2. TO CONSIDER THE FOLLOWING NON- BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN THE PROXY STATEMENT" Management For For 3. TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For SANOFI Security 80105N105 Meeting Type Annual Ticker Symbol SNY Meeting Date 05-May-2014 ISIN US80105N1054 Agenda 933971500 - Management Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 2. APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013 Management For For 3. APPROPRIATION OF PROFITS; DECLARATION OF DIVIDEND Management For For 4. APPROVAL OF THE AGREEMENTS AND UNDERTAKINGS REFERRED TO IN ARTICLES L. 225-38 ET SEQ. OF THE FRENCH COMMERCIAL CODE Management For For 5. RENEWAL OF A DIRECTOR (CHRISTOPHER VIEHBACHER) Management For For 6. RENEWAL OF A DIRECTOR (ROBERT CASTAIGNE) Management For For 7. RENEWAL OF A DIRECTOR (CHRISTIAN MULLIEZ) Management For For 8. APPOINTMENT OF A DIRECTOR (PATRICK KRON) Management For For 9. ADVISORY VOTE ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED TO MR. SERGE WEINBERG, CHAIRMAN OF THE BOARD OF DIRECTORS Management For For ADVISORY VOTE ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED TO CHRISTOPHER VIEHBACHER, CHIEF EXECUTIVE OFFICER Management For For AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Management For For POWERS FOR FORMALITIES Management For For BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 06-May-2014 ISIN US0718131099 Agenda 933939487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER Management For For 1B. ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. Management For For 1C. ELECTION OF DIRECTOR: THOMAS T. STALLKAMP Management For For 1D. ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL - RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 5. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder For Against PEPSICO, INC. Security Meeting Type Annual Ticker Symbol PEP Meeting Date 07-May-2014 ISIN US7134481081 Agenda 933945860 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SHONA L. BROWN Management For For 1B. ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management For For 1C. ELECTION OF DIRECTOR: IAN M. COOK Management For For 1D. ELECTION OF DIRECTOR: DINA DUBLON Management For For 1E. ELECTION OF DIRECTOR: RONA A. FAIRHEAD Management For For 1F. ELECTION OF DIRECTOR: RAY L. HUNT Management For For 1G. ELECTION OF DIRECTOR: ALBERTO IBARGUEN Management For For 1H. ELECTION OF DIRECTOR: INDRA K. NOOYI Management For For 1I. ELECTION OF DIRECTOR: SHARON PERCY ROCKEFELLER Management For For 1J. ELECTION OF DIRECTOR: JAMES J. SCHIRO Management For For 1K. ELECTION OF DIRECTOR: LLOYD G. TROTTER Management For For 1L. ELECTION OF DIRECTOR: DANIEL VASELLA Management For For 1M. ELECTION OF DIRECTOR: ALBERTO WEISSER Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. Management For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PEPSICO, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For 5. POLICY REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS. Shareholder Against For 6. POLICY REGARDING EXECUTIVE RETENTION OF STOCK. Shareholder Against For PHILIP MORRIS INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol PM Meeting Date 07-May-2014 ISIN US7181721090 Agenda 933946444 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HAROLD BROWN Management For For 1B. ELECTION OF DIRECTOR: ANDRE CALANTZOPOULOS Management For For 1C. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI Management For For 1D. ELECTION OF DIRECTOR: JENNIFER LI Management For For 1E. ELECTION OF DIRECTOR: SERGIO MARCHIONNE Management For For 1F. ELECTION OF DIRECTOR: KALPANA MORPARIA Management For For 1G. ELECTION OF DIRECTOR: LUCIO A. NOTO Management For For 1H. ELECTION OF DIRECTOR: ROBERT B. POLET Management For For 1I. ELECTION OF DIRECTOR: CARLOS SLIM HELU Management For For 1J. ELECTION OF DIRECTOR: STEPHEN M. WOLF Management For For 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Management For For 3. ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Management For For 4. SHAREHOLDER PROPOSAL 1 - LOBBYING Shareholder Against For 5. SHAREHOLDER PROPOSAL 2 - ANIMAL TESTING Shareholder Against For UNITED PARCEL SERVICE, INC. Security Meeting Type Annual Ticker Symbol UPS Meeting Date 08-May-2014 ISIN US9113121068 Agenda 933940024 - Management Item Proposal Type Vote For/Against Management 1A) ELECTION OF DIRECTOR: F. DUANE ACKERMAN Management For For 1B) ELECTION OF DIRECTOR: RODNEY C. ADKINS Management For For 1C) ELECTION OF DIRECTOR: MICHAEL J. BURNS Management For For 1D) ELECTION OF DIRECTOR: D. SCOTT DAVIS Management For For 1E) ELECTION OF DIRECTOR: STUART E. EIZENSTAT Management For For 1F) ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management For For 1G) ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Management For For 1H) ELECTION OF DIRECTOR: CANDACE KENDLE Management For For 1I) ELECTION OF DIRECTOR: ANN M. LIVERMORE Management For For 1J) ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Management For For 1K) ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1L) ELECTION OF DIRECTOR: CAROL B. TOME Management For For 1M) ELECTION OF DIRECTOR: KEVIN M. WARSH Management For For 2. TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 4. SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Shareholder Against For 5. SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Shareholder Against For NUCOR CORPORATION Security Meeting Type Annual Ticker Symbol NUE Meeting Date 08-May-2014 ISIN US6703461052 Agenda 933952815 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PETER C. BROWNING For For 2 JOHN J. FERRIOLA For For 3 HARVEY B. GANTT For For 4 GREGORY J. HAYES For For 5 VICTORIA F. HAYNES, PHD For For 6 BERNARD L. KASRIEL For For 7 CHRISTOPHER J. KEARNEY For For 8 RAYMOND J. MILCHOVICH For For 9 JOHN H. WALKER For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF NUCOR'S EXECUTIVE COMPENSATION Management For For 4. APPROVAL OF THE NUCOR CORPORATION 2 PLAN Management For For 5. STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Shareholder Against For CONOCOPHILLIPS Security 20825C104 Meeting Type Annual Ticker Symbol COP Meeting Date 13-May-2014 ISIN US20825C1045 Agenda 933946305 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management For For 1C. ELECTION OF DIRECTOR: CHARLES E. BUNCH Management For For 1D. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management For For 1E. ELECTION OF DIRECTOR: JODY L. FREEMAN Management For For 1F. ELECTION OF DIRECTOR: GAY HUEY EVANS Management For For 1G. ELECTION OF DIRECTOR: RYAN M. LANCE Management For For 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management For For 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK Management For For 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management For For 2. RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF 2 PERFORMANCE INCENTIVE PLAN OF CONOCOPHILLIPS. Management For For 5. REPORT ON LOBBYING EXPENDITURES. Shareholder Against For 6. GREENHOUSE GAS REDUCTION TARGETS. Shareholder Against For ALTRIA GROUP, INC. Security 02209S103 Meeting Type Annual Ticker Symbol MO Meeting Date 14-May-2014 ISIN US02209S1033 Agenda 933956801 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GERALD L. BALILES Management For For 1B. ELECTION OF DIRECTOR: MARTIN J. BARRINGTON Management For For 1C. ELECTION OF DIRECTOR: JOHN T. CASTEEN III Management For For 1D. ELECTION OF DIRECTOR: DINYAR S. DEVITRE Management For For 1E. ELECTION OF DIRECTOR: THOMAS F. FARRELL II Management For For 1F. ELECTION OF DIRECTOR: THOMAS W. JONES Management For For 1G. ELECTION OF DIRECTOR: DEBRA J. KELLY- ENNIS Management For For 1H. ELECTION OF DIRECTOR: W. LEO KIELY III Management For For 1I. ELECTION OF DIRECTOR: KATHRYN B. MCQUADE Management For For 1J. ELECTION OF DIRECTOR: GEORGE MUNOZ Management For For 1K. ELECTION OF DIRECTOR: NABIL Y. SAKKAB Management For For 2. RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 4. SHAREHOLDER PROPOSAL - PREPARATION OF HEALTH EFFECT AND CESSATION MATERIALS FOR POOR AND LESS FORMALLY EDUCATED TOBACCO CONSUMERS Shareholder Against For 5. SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Shareholder Against For TOTAL S.A. Security 89151E109 Meeting Type Annual Ticker Symbol TOT Meeting Date 16-May-2014 ISIN US89151E1091 Agenda 933988707 - Management Item Proposal Type Vote For/Against Management O1 APPROVAL OF FINANCIAL STATEMENTS OF THE PARENT COMPANY FOR THE 2013 FISCAL YEAR. Management For For O2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2 Management For For O3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. Management For For O4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. Management For For O5 RENEWAL OF THE APPOINTMENT OF MS. PATRICIA BARBIZET AS A DIRECTOR. Management For For O6 RENEWAL OF THE APPOINTMENT OF MS. MARIE-CHRISTINE COISNE-ROQUETTE AS A DIRECTOR. Management For For O7 RENEWAL OF THE APPOINTMENT OF MR. PAUL DESMARAIS, JR AS A DIRECTOR. Management For For O8 RENEWAL OF THE APPOINTMENT OF MS. BARBARA KUX AS A DIRECTOR. Management For For O9 ADVISORY OPINION ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED FOR FISCAL YEAR ENDED DECEMBER 31, 2013 TO MR. CHRISTOPHE DE MARGERIE, CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Management For For E10 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES AND/OR ANY SECURITIES PROVIDING ACCESS TO THE COMPANY'S SHARE CAPITAL WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS. Management For For E11 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Management For For E12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF SHARE CAPITAL INCREASE WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Management For For E13 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED TO REMUNERATE IN- KIND CONTRIBUTIONS. Management For For E14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. Management For For E15 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Management For For E16 AUTHORIZATION TO GRANT RESTRICTED SHARES OF THE COMPANY TO EMPLOYEES OF THE GROUP AS WELL AS TO EXECUTIVE DIRECTORS OF THE COMPANY OR OTHER COMPANIES OF THE GROUP, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED IN FAVOR OF THE BENEFICIARIES OF SUCH SHARE ALLOCATIONS. Management For For E17 AMENDMENT OF ARTICLE 11 OF THE COMPANY'S ARTICLES OF ASSOCIATION TO DETERMINE THE APPOINTMENT PROCEDURES OF THE DIRECTOR(S) REPRESENTING EMPLOYEES PURSUANT TO THE FRENCH LAW OF JUNE 14, 2013, ON THE PROTECTION OF EMPLOYMENT AND TO INTEGRATE TECHNICAL CHANGES CONCERNING CERTAIN PROVISIONS REGARDING THE DIRECTORS REPRESENTING EMPLOYEE SHAREHOLDERS. Management For For E18 AMENDMENT OF ARTICLE 12 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN ORDER TO SET THE LIMIT ON THE AGE OF THE CHAIRMAN OF THE BOARD AT 70 YEARS. Management For For E19 AMENDMENT OF ARTICLE 15 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN ORDER TO SET THE LIMIT ON THE AGE OF THE PRESIDENT AT 67 YEARS. Management For For E20 AMENDMENT OF ARTICLE 17 OF THE COMPANY'S ARTICLES OF ASSOCIATION FOR HARMONIZATION PURPOSES WITH THE FRENCH ORDER OF DECEMBER 9, 2010, IMPLEMENTING INTO FRENCH LEGISLATION THE EUROPEAN DIRECTIVE REGARDING THE RIGHT OF SHAREHOLDERS TO BE REPRESENTED AT SHAREHOLDERS' MEETINGS BY ANY PERSON OF THEIR CHOICE. Management For For O21 CIRCULATION OF A QUARTERLY NEWSLETTER BY THE EMPLOYEE DIRECTORS AND THE DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS. Management Against For O22 COMPONENTS OF THE COMPENSATION OF EXECUTIVE DIRECTORS AND EMPLOYEES LINKED TO INDUSTRIAL SAFETY INDICATORS. Management Against For E23 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Management Against For E24 INCLUSION OF EMPLOYEE DIRECTOR(S) IN THE BOARD OF DIRECTORS' ORGANIZATION (AMENDMENT OF PARAGRAPH 5, ARTICLE 12 OF THE ARTICLES OF ASSOCIATION TO PROVIDE FOR THE PARTICIPATION OF EMPLOYEE DIRECTORS IN ALL THE BOARD'S COMMITTEES). Management Against For E25 DISTRIBUTION OF ATTENDANCE FEES (AMENDMENT OF PARAGRAPH 7, ARTICLE 12 OF THE ARTICLES OF ASSOCIATION TO PROVIDE FOR A DISTRIBUTION OF ATTENDANCE FEES BASED ON THE ACTUAL TIME SPENT BY DIRECTORS AT BOARD MEETINGS). Management Against For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 16-May-2014 ISIN CH0048265513 Agenda 933991526 - Management Item Proposal Type Vote For/Against Management 1 2, INCLUDING CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD Management For For 2 DISCHARGE OF BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2013 Management For For 3 APPROPRIATION OF AVAILABLE EARNINGS Management For For 4 DISTRIBUTION OF A DIVIDEND OUT OF CAPITAL CONTRIBUTION RESERVES OF US$3.00 PER OUTSTANDING SHARE Management For For 5 AUTHORIZED SHARE CAPITAL Management For For 6 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF BOARD OF DIRECTORS TO 11 FROM 14 Management For For 7A AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: AMENDMENTS REGARDING ELECTIONS AND RELATED MATTERS Management For For 7B AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: BINDING SHAREHOLDER RATIFICATION OF THE COMPENSATION OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For 7C AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: SUPPLEMENTARY AMOUNT FOR PERSONS ASSUMING AN EXECUTIVE MANAGEMENT TEAM POSITION DURING A COMPENSATION PERIOD FOR WHICH SHAREHOLDER RATIFICATION HAS ALREADY BEEN GRANTED Management For For 7D AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: GENERAL PRINCIPLES AND TERMS APPLICABLE TO THE COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For 7E AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: MAXIMUM TERM AND TERMINATION NOTICE PERIOD OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM AND NON-COMPETITION AGREEMENTS WITH MEMBERS OF THE EXECUTIVE MANAGEMENT TEAM Management For For 7F AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: PERMISSIBLE MANDATES OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For 7G AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: LOANS AND POST- RETIREMENT BENEFITS BEYOND OCCUPATIONAL PENSIONS Management For For 8 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING THE APPLICABLE VOTE STANDARD FOR ELECTIONS OF DIRECTORS, THE CHAIRMAN AND THE MEMBERS OF THE COMPENSATION COMMITTEE Management For For 9 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING SHAREHOLDER AGENDA ITEM REQUESTS PURSUANT TO SWISS LAW Management For For 10A REELECTION OF DIRECTOR: IAN C. STRACHAN Management For For 10B REELECTION OF DIRECTOR: GLYN A. BARKER Management For For 10C REELECTION OF DIRECTOR: VANESSA C.L. CHANG Management For For 10D REELECTION OF DIRECTOR: FREDERICO F. CURADO Management For For 10E REELECTION OF DIRECTOR: CHAD DEATON Management For For 10F REELECTION OF DIRECTOR: MARTIN B. MCNAMARA Management For For 10G REELECTION OF DIRECTOR: SAMUEL MERKSAMER Management For For 10H REELECTION OF DIRECTOR: EDWARD R. MULLER Management For For 10I REELECTION OF DIRECTOR: STEVEN L. NEWMAN Management For For 10J REELECTION OF DIRECTOR: TAN EK KIA Management For For 10K ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For 11 ELECTION OF IAN C. STRACHAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING Management For For 12A ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: FREDERICO F. CURADO Management For For 12B ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: MARTIN B. MCNAMARA Management For For 12C ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: TAN EK KIA Management For For 12D ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: VINCENT J. INTRIERI Management For For 13 ELECTION OF SCHWEIGER ADVOKATUR / NOTARIAT AS THE INDEPENDENT PROXY FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING Management For For 14 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD, ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM Management For For 15 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 16 REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE LONG-TERM INCENTIVE PLAN OF TRANSOCEAN LTD. Management For For TRANSOCEAN, LTD. Security H8817H100 Meeting Type Annual Ticker Symbol RIG Meeting Date 16-May-2014 ISIN CH0048265513 Agenda 934010567 - Management Item Proposal Type Vote For/Against Management 1 2, INCLUDING CONSOLIDATED FINANCIAL STATEMENTS AND STATUTORY FINANCIAL STATEMENTS OF TRANSOCEAN LTD Management For For 2 DISCHARGE OF BOARD OF DIRECTORS AND EXECUTIVE MANAGEMENT FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2013 Management For For 3 APPROPRIATION OF AVAILABLE EARNINGS Management For For 4 DISTRIBUTION OF A DIVIDEND OUT OF CAPITAL CONTRIBUTION RESERVES OF US$3.00 PER OUTSTANDING SHARE Management For For 5 AUTHORIZED SHARE CAPITAL Management For For 6 REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF BOARD OF DIRECTORS TO 11 FROM 14 Management For For 7A AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: AMENDMENTS REGARDING ELECTIONS AND RELATED MATTERS Management For For 7B AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: BINDING SHAREHOLDER RATIFICATION OF THE COMPENSATION OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For 7C AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: SUPPLEMENTARY AMOUNT FOR PERSONS ASSUMING AN EXECUTIVE MANAGEMENT TEAM POSITION DURING A COMPENSATION PERIOD FOR WHICH SHAREHOLDER RATIFICATION HAS ALREADY BEEN GRANTED Management For For 7D AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: GENERAL PRINCIPLES AND TERMS APPLICABLE TO THE COMPENSATION OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For 7E AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: MAXIMUM TERM AND TERMINATION NOTICE PERIOD OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM AND NON-COMPETITION AGREEMENTS WITH MEMBERS OF THE EXECUTIVE MANAGEMENT TEAM Management For For 7F AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: PERMISSIBLE MANDATES OF MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE MANAGEMENT TEAM Management For For 7G AMENDMENTS TO ARTICLES OF ASSOCIATION TO IMPLEMENT THE MINDER ORDINANCE: LOANS AND POST- RETIREMENT BENEFITS BEYOND OCCUPATIONAL PENSIONS Management For For 8 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING THE APPLICABLE VOTE STANDARD FOR ELECTIONS OF DIRECTORS, THE CHAIRMAN AND THE MEMBERS OF THE COMPENSATION COMMITTEE Management For For 9 AMENDMENT OF ARTICLES OF ASSOCIATION REGARDING SHAREHOLDER AGENDA ITEM REQUESTS PURSUANT TO SWISS LAW Management For For 10A REELECTION OF DIRECTOR: IAN C. STRACHAN Management For For 10B REELECTION OF DIRECTOR: GLYN A. BARKER Management For For 10C REELECTION OF DIRECTOR: VANESSA C.L. CHANG Management For For 10D REELECTION OF DIRECTOR: FREDERICO F. CURADO Management For For 10E REELECTION OF DIRECTOR: CHAD DEATON Management For For 10F REELECTION OF DIRECTOR: MARTIN B. MCNAMARA Management For For 10G REELECTION OF DIRECTOR: SAMUEL MERKSAMER Management For For 10H REELECTION OF DIRECTOR: EDWARD R. MULLER Management For For 10I REELECTION OF DIRECTOR: STEVEN L. NEWMAN Management For For 10J REELECTION OF DIRECTOR: TAN EK KIA Management For For 10K ELECTION OF DIRECTOR: VINCENT J. INTRIERI Management For For 11 ELECTION OF IAN C. STRACHAN AS THE CHAIRMAN OF THE BOARD OF DIRECTORS FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING Management For For 12A ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: FREDERICO F. CURADO Management For For 12B ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: MARTIN B. MCNAMARA Management For For 12C ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: TAN EK KIA Management For For 12D ELECTION OF THE MEMBER OF THE COMPENSATION COMMITTEE: VINCENT J. INTRIERI Management For For 13 ELECTION OF SCHWEIGER ADVOKATUR / NOTARIAT AS THE INDEPENDENT PROXY FOR A TERM EXTENDING UNTIL COMPLETION OF THE NEXT ANNUAL GENERAL MEETING Management For For 14 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 OF ERNST & YOUNG LTD, ZURICH, AS THE COMPANY'S AUDITOR FOR A FURTHER ONE- YEAR TERM Management For For 15 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 16 REAPPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE LONG-TERM INCENTIVE PLAN OF TRANSOCEAN LTD. Management For For JPMORGAN CHASE & CO. Security 46625H100 Meeting Type Annual Ticker Symbol JPM Meeting Date 20-May-2014 ISIN US46625H1005 Agenda 933970089 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: LINDA B. BAMMANN Management For For 1B. ELECTION OF DIRECTOR: JAMES A. BELL Management For For 1C. ELECTION OF DIRECTOR: CRANDALL C. BOWLES Management For For 1D. ELECTION OF DIRECTOR: STEPHEN B. BURKE Management For For 1E. ELECTION OF DIRECTOR: JAMES S. CROWN Management For For 1F. ELECTION OF DIRECTOR: JAMES DIMON Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY P. FLYNN Management For For 1H. ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Management For For 1I. ELECTION OF DIRECTOR: MICHAEL A. NEAL Management For For 1J. ELECTION OF DIRECTOR: LEE R. RAYMOND Management For For 1K. ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 4. LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Shareholder Against For 5. SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Shareholder Against For 6. CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Shareholder Against For ROYAL DUTCH SHELL PLC Security Meeting Type Annual Ticker Symbol RDSA Meeting Date 20-May-2014 ISIN US7802592060 Agenda 933990699 - Management Item Proposal Type Vote For/Against Management 1. RECEIPT OF ANNUAL REPORT & ACCOUNTS Management For For 2. APPROVAL OF DIRECTORS' REMUNERATION POLICY Management For For 3. APPROVAL OF DIRECTORS' REMUNERATION REPORT Management For For 4. APPOINTMENT OF EULEEN GOH AS A DIRECTOR OF THE COMPANY Management For For 5. APPOINTMENT OF PATRICIA A. WOERTZ AS A DIRECTOR OF THE COMPANY Management For For 6. RE-APPOINTMENT OF DIRECTOR: BEN VAN BEURDEN Management For For 7. RE-APPOINTMENT OF DIRECTOR: GUY ELLIOTT Management For For 8. RE-APPOINTMENT OF DIRECTOR: SIMON HENRY Management For For 9. RE-APPOINTMENT OF DIRECTOR: CHARLES O. HOLLIDAY Management For For RE-APPOINTMENT OF DIRECTOR: GERARD KLEISTERLEE Management For For RE-APPOINTMENT OF DIRECTOR: JORMA OLLILA Management For For RE-APPOINTMENT OF DIRECTOR: SIR NIGEL SHEINWALD Management For For RE-APPOINTMENT OF DIRECTOR: LINDA G. STUNTZ Management For For RE-APPOINTMENT OF DIRECTOR: HANS WIJERS Management For For RE-APPOINTMENT OF DIRECTOR: GERRIT ZALM Management For For RE-APPOINTMENT OF AUDITORS Management For For REMUNERATION OF AUDITORS Management For For AUTHORITY TO ALLOT SHARES Management For For DISAPPLICATION OF PRE-EMPTION RIGHTS Management For For AUTHORITY TO PURCHASE OWN SHARES Management For For APPROVAL OF LONG-TERM INCENTIVE PLAN Management For For APPROVAL OF DEFERRED BONUS PLAN Management For For APPROVAL OF RESTRICTED SHARE PLAN Management For For AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Management For For MCDONALD'S CORPORATION Security Meeting Type Annual Ticker Symbol MCD Meeting Date 22-May-2014 ISIN US5801351017 Agenda 933967854 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: RICHARD H. LENNY Management For For 1C. ELECTION OF DIRECTOR: WALTER E. MASSEY Management For For 1D. ELECTION OF DIRECTOR: CARY D. MCMILLAN Management For For 1E. ELECTION OF DIRECTOR: SHEILA A. PENROSE Management For For 1F. ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. Management For For 1G. ELECTION OF DIRECTOR: ROGER W. STONE Management For For 1H. ELECTION OF DIRECTOR: MILES D. WHITE Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. APPROVAL OF PERFORMANCE GOALS FOR AWARDS UNDER THE MCDONALD'S CORPORATION 2 Management For For 4. ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2014. Management For For 5. ADVISORY VOTE REQUESTING THE ABILITY FOR SHAREHOLDERS TO ACT BY WRITTEN CONSENT, IF PRESENTED. Shareholder Against For THE TRAVELERS COMPANIES, INC. Security 89417E109 Meeting Type Annual Ticker Symbol TRV Meeting Date 27-May-2014 ISIN US89417E1091 Agenda 933978299 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ALAN L. BELLER Management For For 1B. ELECTION OF DIRECTOR: JOHN H. DASBURG Management For For 1C. ELECTION OF DIRECTOR: JANET M. DOLAN Management For For 1D. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management For For 1E. ELECTION OF DIRECTOR: JAY S. FISHMAN Management For For 1F. ELECTION OF DIRECTOR: PATRICIA L. HIGGINS Management For For 1G. ELECTION OF DIRECTOR: THOMAS R. HODGSON Management For For 1H. ELECTION OF DIRECTOR: WILLIAM J. KANE Management For For 1I. ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. Management For For 1J. ELECTION OF DIRECTOR: PHILIP T. RUEGGER III Management For For 1K. ELECTION OF DIRECTOR: DONALD J. SHEPARD Management For For 1L. ELECTION OF DIRECTOR: LAURIE J. THOMSEN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. APPROVE THE TRAVELERS COMPANIES, INC. 2 Management For For 5. SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS Shareholder Against For CHEVRON CORPORATION Security Meeting Type Annual Ticker Symbol CVX Meeting Date 28-May-2014 ISIN US1667641005 Agenda 933978011 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: L.F. DEILY Management For For 1B. ELECTION OF DIRECTOR: R.E. DENHAM Management For For 1C. ELECTION OF DIRECTOR: A.P. GAST Management For For 1D. ELECTION OF DIRECTOR: E. HERNANDEZ, JR. Management For For 1E. ELECTION OF DIRECTOR: J.M. HUNTSMAN, JR. Management For For 1F. ELECTION OF DIRECTOR: G.L. KIRKLAND Management For For 1G. ELECTION OF DIRECTOR: C.W. MOORMAN Management For For 1H. ELECTION OF DIRECTOR: K.W. SHARER Management For For 1I. ELECTION OF DIRECTOR: J.G. STUMPF Management For For 1J. ELECTION OF DIRECTOR: R.D. SUGAR Management For For 1K. ELECTION OF DIRECTOR: C. WARE Management For For 1L. ELECTION OF DIRECTOR: J.S. WATSON Management For For 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For 4. CHARITABLE CONTRIBUTIONS DISCLOSURE Shareholder Against For 5. LOBBYING DISCLOSURE Shareholder Against For 6. SHALE ENERGY OPERATIONS Shareholder Against For 7. INDEPENDENT CHAIRMAN Shareholder Against For 8. SPECIAL MEETINGS Shareholder Against For 9. INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Against For COUNTRY SELECTION GUIDELINES Shareholder Against For MOLSON COORS BREWING CO. Security 60871R209 Meeting Type Annual Ticker Symbol TAP Meeting Date 04-Jun-2014 ISIN US60871R2094 Agenda 933993354 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROGER G. EATON For For 2 CHARLES M. HERINGTON For For 3 H. SANFORD RILEY For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For TARGET CORPORATION Security 87612E106 Meeting Type Annual Ticker Symbol TGT Meeting Date 11-Jun-2014 ISIN US87612E1064 Agenda 934026433 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management For For 1B. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1C. ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1D. ELECTION OF DIRECTOR: HENRIQUE DE CASTRO Management For For 1E. ELECTION OF DIRECTOR: JAMES A. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: MARY E. MINNICK Management For For 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY Management For For 1H. ELECTION OF DIRECTOR: DERICA W. RICE Management For For 1I. ELECTION OF DIRECTOR: KENNETH L. SALAZAR Management For For 1J. ELECTION OF DIRECTOR: JOHN G. STUMPF Management For For 2. COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). Management For For 4. SHAREHOLDER PROPOSAL TO ELIMINATE PERQUISITES. Shareholder Against For 5. SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Shareholder For Against 6. SHAREHOLDER PROPOSAL TO ADOPT A POLICY PROHIBITING DISCRIMINATION "AGAINST" OR "FOR" PERSONS. Shareholder Against For FREEPORT-MCMORAN COPPER & GOLD INC. Security 35671D857 Meeting Type Annual Ticker Symbol FCX Meeting Date 17-Jun-2014 ISIN US35671D8570 Agenda 933999180 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 RICHARD C. ADKERSON For For 2 ROBERT J. ALLISON, JR. For For 3 ALAN R. BUCKWALTER, III For For 4 ROBERT A. DAY For For 5 JAMES C. FLORES For For 6 GERALD J. FORD For For 7 THOMAS A. FRY, III For For 8 H. DEVON GRAHAM, JR. For For 9 LYDIA H. KENNARD For For 10 CHARLES C. KRULAK For For 11 BOBBY LEE LACKEY For For 12 JON C. MADONNA For For 13 DUSTAN E. MCCOY For For 14 JAMES R. MOFFETT For For 15 STEPHEN H. SIEGELE For For 16 FRANCES FRAGOS TOWNSEND For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4 APPROVAL OF THE FREEPORT-MCMORAN COPPER & GOLD INC. ANNUAL INCENTIVE PLAN. Management For For 5 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Shareholder Against For APPLIED MATERIALS, INC. Security Meeting Type Special Ticker Symbol AMAT Meeting Date 23-Jun-2014 ISIN US0382221051 Agenda 934026320 - Management Item Proposal Type Vote For/Against Management 1. ADOPTION OF THE BUSINESS COMBINATION AGREEMENT, DATED AS OF SEPTEMBER 24, 2013, AS AMENDED, BY AND AMONG APPLIED MATERIALS, INC., TOKYO ELECTRON LIMITED, AND TEL-APPLIED HOLDINGS B.V. Management For For 2. APPROVAL, ON AN ADVISORY BASIS, OF CERTAIN COMPENSATORY ARRANGEMENTS BETWEEN APPLIED MATERIALS AND ITS NAMED EXECUTIVE OFFICERS BASED ON OR OTHERWISE RELATING TO THE BUSINESS COMBINATION Management For For 3. APPROVAL OF ANY PROPOSAL THAT MAY BE MADE BY THE EXECUTIVE CHAIRMAN OF THE BOARD OF DIRECTORS TO ADJOURN THE SPECIAL MEETING (1) TO THE EXTENT NECESSARY TO ENSURE THAT ANY SUPPLEMENT OR AMENDMENT TO THE PROXY STATEMENT THAT IS REQUIRED BY APPLICABLE LEGAL REQUIREMENTS IS TIMELY PROVIDED TO (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) Management For For TAIWAN SEMICONDUCTOR MFG. CO. LTD. Security Meeting Type Annual Ticker Symbol TSM Meeting Date 24-Jun-2014 ISIN US8740391003 Agenda 934035189 - Management Item Proposal Type Vote For/Against Management 1) TO ACCEPT 2 FINANCIAL STATEMENTS Management For For 2) TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2013 PROFITS Management For For 3) TO REVISE THE FOLLOWING INTERNAL RULES: (A) PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS, (B) PROCEDURES FOR FINANCIAL DERIVATIVES TRANSACTIONS Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 26, 2014 * Print the name and title of each signing officer under his or her signature.
